       Case 2:95-cr-00564-HB Document 462 Filed 07/29/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA             :             CRIMINAL ACTION
                                     :
          v.                         :
                                     :
CHARLES AARON BROOKS                 :              NO. 95-564-1

                                  ORDER

          AND NOW, this 29th day of July, 2020, for the reasons

set forth in the foregoing Memorandum, it is hereby ORDERED that

the pro se petition of defendant Charles Aaron Brooks “For

Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), 18

U.S.C. § 3582(c)(1)(B), and U.S.S.G. 1B1.13 C.M.T. N.1(D), (FSA)”

(Doc. # 455) is DENIED.



                                         BY THE COURT:



                                         /s/ Harvey Bartle III
                                                                       J.
